DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-100369 (appears on PTO-1449) (with US 20200063057 as the English translation) (appears on PTO-1449).
  	JP teaches a method for producing a lubricant base oil, including the step of producing a mixture including one or more compounds (each) yielded by condensing one or more alcohols and one or more carboxylic acids wherein the alcohol(s) include(s) a polyhydric alcohol represented by the following general formula:

    PNG
    media_image1.png
    207
    320
    media_image1.png
    Greyscale

wherein R6 to R9 each independently represent a hydrogen atom, a methyl group or a hydroxyl group, and further at least two of R6 to R9 each represent the hydroxyl group; the carboxylic acid(s) include(s) one or more aromatic carboxylic acids and one or more aliphatic acids; the aromatic carboxylic acid(s) includes(s) benzoic acid; and the aliphatic carboxylic acid(s) include(s) at least one monocarboxylic acid selected from linear alkyl aliphatic acids each having 6 to (both inclusive) carbon atoms, branched alkyl aliphatic acids each having 10 to 22 (both inclusive) carbon atoms, and cycloalkanecarboxylic acids each having 6 to 22 (both inclusive) carbon atoms and each optionally substituted with an alkyl chain (see para 0019-0020).
 	The preferred alcohol is pentaerythritol (para 0047), the aromatic carboxyl acid is benzoic acid (para 0051), the linear carboxylic acid is n-heptanoic (para 0052), the 
 	The proportion of the aromatic carboxylic acid(s) in the carboxylic acid(s) is from 10% or more by mole to 90% or less by mole (claim 18).  The proportion of the linear alkyl aliphatic acid(s) having 6 to 22 (both inclusive) carbon atoms in the carboxylic acid(s) is from 20% or more by mole to 70% or less by mole (see claim 19).
  	The proportion of the branched alkyl aliphatic acids each having 10 to 22 (both inclusive) carbon atoms in the carboxylic acid(s) is from 10% or more by mole to 50% or less by mole (see claim 20). 
 	The proportion of the cycloalkanecarboxylic acids each having 6 to 22 (both inclusive) carbon atoms and each optionally substituted with an alkyl chain in the carboxylic acid(s) is from 10% or more by mole to 70% or less by mole (see claim 21).
 	The 40 C. kinetic viscosity of a condensed ester comprising the compound(s) represented by the general formula (1) is from 30 mm2/s or more to 1500 mm2/s or less, and the 100 C. kinetic viscosity of the condensed ester is from 5 mm2/s or more to 20 mm2/s or less (see para 0071). JP meets the limitations of the claims other than the differences that are set forth below.
 	JP does not specifically teach a condensation ester wherein all of the acids are present.  However, it would have been obvious to prepare such an ester because JP teaches that one or more alcohols and one or more carboxylic acids may be used to prepare the condensation esters.
 	With respect to the grease composition (claim 6), the claim as written reads on the condensation ester per se.
The prior art made of record and not relied upon is cited for teaching the general state of the art and is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 










/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17312666/20211218